    CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 1 of 20



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Criminal No. 16-334(1) (JNE/KMM)

UNITED STATES OF AMERICA,            )
                                     )
                      Plaintiff,     )
                                     )   DEFENDANT’S POSITION
      v.                             )   PLEADING
                                     )
PAUL R. HANSMEIER,                   )
                                     )
                    Defendant.       )


      As a child, Paul Hansmeier knew that he wanted to follow in his father’s

footsteps and become a lawyer. He did just that. After finishing law school in

May 2007, he was admitted to practice law in Minnesota the following October.

He began working in the civil arena with a private law firm. During that time

period he got married and the couple started planning their future. They were

both working as lawyers and had a good income. Unfortunately, things changed

in 2010. Mr. Hansmeier was laid off and he was left without work and income.

      Soon thereafter, he began talks with his former law school colleague and

now co-defendant, John Steele. The two discussed a business venture. And

between 2011-2014, the two worked together and with others. That brings us to

this case.

      The Presentence Report (PSR) finds a total offense of 33, a criminal history

category of I, and an advisory imprisonment range of 135 to 168 months. The
     CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 2 of 20



statutory maximum penalty for Conspiracy to Commit Mail and Wire Fraud and

Conspiracy to Commit Money Laundering is 20 years. As noted below, Mr.

Hansmeier has three objections to the PSR, two of which apply to the advisory

guideline range.

                            OBJECTIONS TO THE PSR

I.     Factual Objections

       As stated in the Addendum, Mr. Hansmeier has factual objections to the

offense conduct. Mr. Hansmeier admitted to the facts that support the

convictions within the signed plea agreement. (ECF 103).

       As the Court is aware, the government’s principal legal theory in this case

is that Mr. Hansmeier acted with others to institute “fraudulent copyright

lawsuits” in violation of federal statutes. (E.g., ECF 1 at 2). The PSR echoes this

characterization of the civil lawsuits at issue by way of its description of offense

conduct. (PSR at 2-10). Throughout the course of these proceedings, Mr.

Hansmeier has challenged the government’s assertion that the facts as alleged

amount to “fraudulent copyright lawsuits,” and hence he has sought pretrial

dismissal of the vast majority of the government’s charges. (E.g., ECF 48, 49, 59,

65, 73). On this point, the Court has ruled against Mr. Hansmeier, (ECF 76), and

he certainly recognizes this reality. That being said, it bears mentioning that Mr.

Hansmeier has entered a conditional plea under Fed. R. Crim. P. 11(a)(2), to



                                             2
      CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 3 of 20



allow him the opportunity to challenge on appeal the Court’s denial of his

motion. (ECF 103 at 2 & PSR at 2, ⁋ 4). Thus, while the defense fully recognizes

and respects the Court’s ruling as to the above legal question, Mr. Hansmeier

takes this opportunity to briefly reiterate his objection to the PSR’s frequent

characterization of the civil lawsuits as “fraudulent,” for the reasons stated in the

above-referenced pleadings and consistent with the conditional plea agreement.

II.     Guideline Objections

        The parties signed a plea agreement. (ECF 103). The document sets a base

offense level of 7, an additional 20 levels for specific offense characteristics and

an additional 2 levels for abuse of position of trust. In total, the parties agreed to

an adjusted offense level of 29. The parties disagreed on two chapter three

adjustments: Role in the offense and obstruction of justice. The PSR and the

government agree on the adjustments. Depending on the Court’s guideline

adjustments, below is a chart outlining the possible total offense levels.




                                              3
    CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 4 of 20




 COUNT I*                 PSR       Alternative 1   Alternative 2    Alternative 3

 Base Offense Level       7         7               7                7

 Loss amount (+16),       +22       +22             +22              +22
 Number of
 victims(+2),
 sophisticated
 means(+2), and abuse
 of position of
 trust(+2)
 Role in the Offense      +4        +2              +4               +2

 Obstruction of Justice   +2        0               +0               +2

 Acceptance of           -2         -2              -2               -2
 responsibly
 Adjusted Offense        33         29              31               31
 Level
 Advisory                135-168 87-108             108-135          108-135
 Imprisonment Range
*Count II has an adjusted offense level of 27 (PSR ¶65); because the greater of the
two adjusted levels is Count 1, only Count 1 guidelines are addressed.

The two guideline objections are discussed below.

      A. Role in offense—USSG § 3B1.1

      The PSR suggests that this Court apply a four-level adjustment to Mr.

Hansmeier’s offense level under the Guidelines, due to an aggravating role in the

offense within the meaning of USSG § 3B1.1. (PSR ⁋ 41, 55). The Guidelines

provision provides—

            Based on the defendant's role in the offense, increase the
      offense level as follows:


                                            4
    CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 5 of 20




             (a) If the defendant was an organizer or leader of a criminal
       activity that involved five or more participants or was otherwise
       extensive, increase by 4 levels.

              (b) If the defendant was a manager or supervisor (but not an
       organizer or leader) and the criminal activity involved five or more
       participants or was otherwise extensive, increase by 3 levels.

             (c) If the defendant was an organizer, leader, manager, or
       supervisor in any criminal activity other than described in (a) or (b),
       increase by 2 levels.

             USSG § 3B1.1 (emphases added).

       Two subdivisions of § 3B1.1 are highlighted, because they present a glaring

contradiction in this case. The government asks the Court to apply the 4-level

enhancement in subdivision (a) to Mr. Hansmeier. (ECF 103 at 8, ⁋ 6(c)(1)). And

yet it seeks only the 2-level enhancement of subdivision (c) as to his co-defendant,

Mr. Steele. (ECF 43 at 20-21, ⁋ 5(c)(1)). It is not possible to reconcile this sought-

after result with the law, and certainly not with the government’s own version of

the facts.

       As shown in the quoted text above, § 3B1.1 calls for “a range of adjustments

to increase the offense level based upon the size of the criminal organization (i.e.,

the number of participants in the offense) and the degree to which the defendant

was responsible for committing the offense.” USSG § 3B1.1, Background. For

example, under the first subdivision, there is to be a 4-level adjustment for a

defendant who qualifies as an “organizer or leader” of the enterprise, but only if


                                             5
    CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 6 of 20



the latter involved at least five participants or was “otherwise extensive.” Id. §

3B1.1(a). The second subdivision calls for a 3-level adjustment if there exists the

same sort of organization structure, but the defendant is only a “manager or

supervisor.” Id. § 3B1.1(b). And the third subdivision yields a 2-level adjustment

where the defendant fits any of the foregoing leadership roles (i.e., “organizer,

leader, manager, or supervisor”), but the claimed organization fails to meet the

five-participant threshold or “otherwise extensive” definition. Id. § 3B1.1(c).

      Here, as already noted, the government’s plea agreement with Mr. Steele

asserts that this last provision applies, i.e., a 2-level adjustment for an “organizer,

leader, manager, or supervisor” of a collective that fails to meet the five-participant

threshold and also fails to qualify as “otherwise extensive.” (ECF 43 at 20-21, ⁋

5(c)(1)). And although neither Mr. Hansmeier nor his defense counsel have seen

the presentence investigation report relating to Mr. Steele, the post-PSR sentencing

position papers make no mention of a deviation from this determination, nor any

objection by either the government or Mr. Steele with respect to the Guidelines

determinations. (ECF 122 & 123). Hence, absent some contrary indicator from the

government or Mr. Steele, it safe to infer that Mr. Steele’s presentence investigation

report recommends the use of § 3B1.1(c) here.

      And if this is indeed the case, then all interested parties to Mr. Steele’s case—

the government, the probation office, and Mr. Steele himself—are asking this



                                              6
    CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 7 of 20



Court to make a finding that the enterprise at issue neither meets the five-

participant threshold, nor is “otherwise extensive.” The matter is unequivocal

under the § 3B1.1 framework. Subdivision (c)—putatively advocated by the

government and probation office—only applies to “relatively small criminal

enterprises” that fails to meet the above criteria. USSG § 3B1.1, Background.

Subdivisions (a) and (b)—which the government and probation office apparently

recommend against—apply to larger collectives that meet the above size criteria.

       If all the above is correct, then it must follow—both logically and factually—

that the probation office is wrong to recommend that Mr. Hansmeier’s Guidelines

offense-level tally be adjusted by 4 levels under § 3B1.1(a), rather than 2 offense

levels under § 3B1.1(c). It simply cannot be the case that the enterprise at issue

meets the size threshold with respect to Mr. Hansmeier, but not with respect to

Mr. Steele. After all, we are speaking of precisely the same enterprise.

       Of this last conclusion, there can be no doubt. The government’s charging

document makes clear its theory that Mr. Hansmeier and Mr. Steele jointly

planned and executed the alleged scheme. (ECF 1 at 1-25). Since then, the

government has never deviated from its initial theory of the case. Rather, in

numerous papers and at numerous hearings, it has re-affirmed its view that Mr.

Hansmeier and Mr. Steele were co-equal partners in the enterprise. This can be

seen by examining, for example:



                                                7
    CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 8 of 20



      ●     The plea agreement between the government and Mr. Steele. (ECF
            43).

      ●     The government’s papers in response to Mr. Hansmeier’s motion to
            dismiss. (ECF 57 at 4-24).

      ●     The government’s position paper with respect to Mr. Steele’s
            forthcoming sentencing hearing. (ECF 122 at 2-5).

      At all events, the presentence report authored by the probation office makes

clear its view on the topic, repeatedly stating that the charged scheme was not

orchestrated by Mr. Hansmeier alone. Nor Mr. Steele alone. But rather, by “the

defendants” in concert. (PSR at 2-10). Indeed, the quoted phrase appears in the

PSR—mostly in prominent bold letters—in well over 100 instances, according to

the word-finder software.

      The government may respond with arguments that the claimed scheme did

involve at least five “participants” as defined by the role-in-offense Guideline

notes at issue. See USSG § 3B1.1, App. N. 1. Or that the enterprise was “otherwise

extensive” as is also defined in the application notes. See id., App. N. 3. But the

reality is the government is foreclosed from doing so by its own theory. If the

Hansmeier defense has it right, the government has already committed to the

conclusion that the enterprise fails to meet either criterion, as to Mr. Steele. And

since the government claims that Mr. Hansmeier and Mr. Steele jointly planned

and executed the very same enterprise, it cannot ask this Court to make a

contradictory and hence illogical determination with respect to Mr. Hansmeier.

                                            8
    CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 9 of 20



      In sum, the government and probation office are in agreement that Mr.

Steele and Mr. Hansmeier engaged in the same enterprise. The enterprise was

either: (a) “relatively small” and hence subject to the 2-level adjustment under §

3B1.1(c); or (b) large enough to qualify for the 4-level adjustment under § 3B1.1(a).

It cannot be both. And it cannot be one with respect to Mr. Steele, and the other

with respect to Mr. Hansmeier. The government is on record that it is small with

respect to Mr. Steele, and hence it must be so with respect to Mr. Hansmeier. The

2-level enhancement is appropriate here, as the government has said in its own

stipulation regarding Mr. Steele.

      B. Obstruction of justice—USSG § 3C1.1

      The PSR also recommends a 2-level adjustment under USSG § 3C1.1,

owing to a claimed attempt to obstruct justice “by committing and suborning

perjury in various courts throughout the United States.” (PSR at 11, ⁋ 46). But this

adjustment is not appropriate either.

      Section 3C1.1 provides for a 2-level adjustment in those cases where “the

defendant willfully obstructed or impeded . . . the administration of justice with

respect to the investigation, prosecution, or sentencing of the instant offense of

conviction.” USSG § 3C1.1. As the quoted text suggests, the adjustment aims to

penalize post-offense behavior that constitutes an “unlawful attempt to avoid

responsibility.” United States v. Dunnigan, 507 U.S. 87, 97 (1993). Generally



                                             9
     CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 10 of 20



speaking, it does not seek to penalize pre-investigation acts, with one notable

exception, i.e.: “Obstructive conduct that occurred prior to the start of the

investigation of the instant offense of conviction may be covered by this

guideline if the conduct was purposefully calculated, and likely, to thwart the

investigation or prosecution of the offense of conviction.” USSG § 3C1.1, App. N.

1.

       Here, the sole rationale offered to apply the § 3C1.1 adjustment is the claim

that Mr. Hansmeier and others committed and suborned “perjury in various

courts throughout the United States.” (PSR at 11, ⁋ 46). For specifics, the PSR

asserts that he committed perjury in civil courts regarding: (a) his association

with the Prenda Law business entity; (b) the origin and control of the AF

Holdings business entity; (c) the purpose of the litigation brought by the AF

Holdings business entity; (d) whether he had “uploaded and/or downloaded

BitTorrent files of any past clients.” (PSR at 8, ⁋ 33).

       None of these items signifies an attempt to obstruct any ongoing criminal

investigation, and in fact it appears that there was not such active investigation at

the time of these claimed acts. Nor does it suggest conduct “purposefully

calculated” to thwart some anticipated and future investigation. USSG § 3C1.1,

App. N. 1. Rather, the claimed perjury relates solely to the offense-of-conviction

itself. Here again, this interpretation is supported by many of the government’s



                                              10
   CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 11 of 20



own papers, in which it is claimed that Mr. Hansmeier and others committed the

aforementioned claimed perjury as part-and-parcel of the alleged conspiracy.

(See, e.g., ECF 1 at 18-25).

      In such situations—i.e., where the claimed perjury occurs in relation to a

civil proceeding and has no discernable nexus to a government prosecutorial

investigation—the § 3C1.1 adjustment does not apply. As one court has said:

Impeding a private civil investigation [] without some contemporary nexus to a

government-led investigation [] by itself does not justify an obstruction of justice

enhancement. To be clear, committing perjury during a private civil proceeding

initiated prior to a government-led investigation may support an obstruction

enhancement, but only if the private investigation had some existing or expected

connection to the later government inquiry and the perjury was purposefully

calculated to thwart that investigation or prosecution of the offense of conviction.

It is not enough to show that the obstructive conduct simply impeded a civil

investigation that later turns out to relate or lead to a government investigation

and an offense of conviction. United States v. Chivers, 488 Fed. Appx. 782, 788-89

(5th Cir. 2012) (internal punctuation and citations omitted); accord United States

v. DeGeorge, 380 F.3d 1203, 1222-23 (9th Cir. 2004) (reversing § 3C1.1 obstruction

adjustment involving claimed perjury at underlying civil trial, reasoning that the




                                            11
   CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 12 of 20



“perjury occurred during the civil trial as part of [the] scheme to defraud and not

during the criminal investigation as part of an attempt to obstruct justice”).

      Here, there is no nexus between the claimed instances of perjury and a

contemporaneous government-led investigation. Nor is there a showing that the

claimed perjury was calculated to thwart some future investigation. Rather, as

shown above by the government’s own papers, the claimed purpose of the

alleged perjury was to avoid the consequences of a civil investigation initiated by

judicial officers. And as stated in Chivers above, “it is not enough to show that the

obstructive conduct simply impeded a civil investigation that later turns out to

relate or lead to a government investigation.” 488 Fed. Appx. at 788-89. Rather,

the alleged perjury “occurred during the civil [proceedings] as part of [the]

scheme to defraud and not during the criminal investigation as part of an

attempt to obstruct justice.” DeGeorge, 380 F.3d at 1222-23. Hence, the § 3C1.1

adjustment for obstruction does not apply here.

                            SENTENCING FACTORS

      The Court should consider the need for the sentence imposed “to reflect

the seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; to afford adequate deterrence to criminal conduct; to

protect the public from further crimes of the defendant; and to provide the

defendant with needed educational or vocational training, medical care, or other



                                            12
   CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 13 of 20



correctional treatment in the most effective matter.” 18 U.S.C. § 3553(a). The

factors listed in § 3553(a) are discussed below.

   1. The Offense

        The offense conduct is outlined in detail within the plea agreement. The

parties agree the fraudulent loss to be more than $3,000,000. (Plea Agreement,

ECF 103 at page 6) and agreed upon a 16-level enhancement based on a loss

amount of more than $1,500,000 but less than $3,500,000.

        Co-defendant Steele in his sentencing position paper, and then echoed by

the government its pleading suggest that Mr. Steele should receive lenient

treatment on the ground that “unlike co-defendant Hansmeier, Mr. Steele never

filed any motions to dismiss or engaged in any adversarial litigation actions

against the Government.” (ECF 123 at 4). The government’s pleading states, in

part:

        To his credit, Steele also refrained from attacking the legality of
        his prosecution and conviction, acknowledging that his
        conduct—while cloaked with legitimacy—was really nothing
        more than lies and deception. Steele has also refrained from
        making frivolous arguments about the facts of the case and
        applicability of the sentencing guidelines enhancements. There
        is a stark difference between how Steele and his co-defendant
        have responded to the charges against them. (ECF 122 at 4).

        The government suggests Mr. Steele ought to be shown leniency for

declining to file pretrial motions -for refraining from mounting a challenge to the

viability of the government’s legal theory. Although the government has not yet


                                               13
   CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 14 of 20



made the argument, the implication is that Mr. Hansmeier ought to be punished

more severely for doing all of these things.

      The Supreme Court has long observed that “while an individual may

certainly be penalized for violating the law, he just as certainly may not be

punished for exercising a protected statutory or constitutional right.” United

States v. Goodwin, 457 U.S. 368, 373 (1982). Plainly encompassed within this

principle are the accused’s statutory and constitutional rights to mount a defense.

To bring pretrial motions; to make a well-founded (even if ultimately

unsuccessful) challenge to the government’s legal theory. A fair and just criminal

system requires vigor on the side of the defense as well as the prosecution. There

can be no additional punishment imposed for doing nothing more than putting

on a proper defense. To the extent Mr. Steele and/or the government suggest

that this Court’s sentencing decision ought to be influenced by the relative vigor

of Mr. Hansmeier’s defense that is plainly wrong and contrary to law.

   2. Mr. Hansmeier

      Part C of the PSR outlines in detail Mr. Hansmeier’s background, so that

will not be repeated in detail in this section. Mr. Hansmeier is thirty-seven years

old. He is a married father of two young children. The pressure of this case has

taken its toll on Mr. Hansmeier, which he knows he helped create. But he strives

to better himself and thereby better cope with this instant offense. (PSR ¶ 87-88).



                                               14
   CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 15 of 20



At the end of the day, Mr. Hansmeier wants to be with his family and raise his

children. Prior to this instant offense, Mr. Hansmeier was leading a very

productive life. As a teen, he was supportive of his mother, made sure he had

good grades and worked while in high school. As a young adult, he did well in

college and law school. As a working adult, he did well at his law related

employment. All the while, he maintained strong family and community ties.

Regarding the future, Mr. Hansmeier does not know if he will be re-licensed by

the Minnesota Supreme Court such that he could work as an attorney. He is

hopeful that because of his education he will find gainful employment.

   3. Fine

   Given that restitution will be ordered, Mr. Hansmeier requests that no fine be

imposed on him. He is represented by the Office of The Federal Defender and is

currently unemployed. His wife is the only one bringing in an income for the

family of four.

   4. Sentencing Ranges

      Depending on the Court’s findings in regards to particular enhancements,

the various ranges were discussed earlier in this pleading.




                                           15
   CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 16 of 20




   5. Other Defendants with Similar Fraudulent Loss Amounts and
      Convictions

      Every case before the Court is unique. However, § 3553(a)(6) tells the

Court to avoid unwarranted disparities among defendants with similar records

who have been found guilty of similar conduct. Counsel does not have available

every case in this district in which the defendant has been convicted of similar

charges. Upon reviewing Eighth Circuit Appeal cases and recent cases within

this Court’s district, counsel was able to find a few cases with similar convictions,

some with higher loss amounts, and some with the same enhancements. The

following is a summary of some of the cases:

      In United States v. Chaika, 695 F.3d 741 (8th Cir. 2012), Chaika was

convicted by a jury in the United States District Court for the District of

Minnesota of wire fraud, two counts of mail fraud, and one count of conspiracy

to commit wire fraud and mail fraud. The district court calculated an advisory

guidelines range of 210-262 months and sentenced Chaika to 102 months in

prison, which represented a 108-month downward variance from the bottom of

the advisory Guidelines range. The court also ordered restitution in the amount

of $7,430,858.30.




                                            16
   CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 17 of 20



      In United States v. Waters, 799 F.3d 964 (8th Cir. 2015), a jury convicted

Waters of mail fraud, wire fraud, and tax-related crimes. The PSR recommended

an 18-level increase in the Guidelines offense level, finding the total loss amount

was between $2.5 and 7 million. The PSR also recommended Waters was subject

to enhancements for obstruction of justice and the use of sophisticated means.

The district court found an offense level of 31 and a criminal history category of

I. The offense level and history corresponded to an advisory Guidelines range of

108 to 135 months imprisonment. The district court sentenced Waters to 108

months.

      In United States v. Midkiff, 614 F.3d 431 (8th Cir. 2010), Midkiff was

convicted of conspiracy, mail and wire fraud, and failure to file tax returns.

Between May 2004 and December 2005, Midkiff and co-defendant Watkins took

$30 million dollars from 519 individuals in a Ponzi scheme. The PSR concluded

that Midkiff’s total offense level was 47 and that he was subject to life

imprisonment. The district court disagreed with a number of the enhancements

applied in the PSR and determined that Midkiff’s total offense level was 41 and

his criminal history category was I, resulting in a guideline sentence of 324 to 405

months’ imprisonment. The district court sentenced Midkiff to 180 months’

imprisonment, representing a 144-month downward variance from the bottom of

the advisory Guidelines range.



                                            17
   CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 18 of 20



      In United States v. Reynolds, 643 F.3d 1130 (8th Cir. 2011), Reynolds pled

guilty to a money laundering conspiracy. From 2002 until September 2008,

Reynolds accepted and transferred $12 billion in investor funds, garnering $9.9

million for his role in a larger scheme. The PSR calculated Reynolds’ total offense

level at 37, a criminal history category of I, and an advisory sentencing range of

210 to 240 months' imprisonment. Given Reynolds’ cooperation and assistance to

the government, it asked the district court to consider imposing a sentence below

the advisory sentencing range. Nonetheless, the government maintained that

Reynolds' involvement warranted severe punishment. The district court imposed

a 130-month sentence, representing an 80-month downward variance from the

bottom of the advisory guidelines range.

      The Starkey case involved a fraudulent loss of about 15 million. Defendant

Jerome Ruzicka was convicted of six counts of aiding and abetting mail fraud. His

advisory guideline range was 188-235 months. He was sentenced to 7 years in

prison. Defendant W. Jeff Taylor was convicted of three counts of aiding and

abetting wire fraud. His advisory guideline range was 87-108 months, and he was

sentenced to 18 months in prison.

      In United States v. Adam Burke, Crim. No. 16-338, Burke was a licensed

Doctor of Chiropractic who was convicted of conspiracy to commit mail fraud

and mail fraud. The PSR found a total offense level of 35, which included the



                                            18
   CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 19 of 20



loss amount (16-level), sophisticated, means, leadership role, abuse of position of

trust and obstruction. The advisory range was determined to be 168 to 210

months’ imprisonment. Burke was sentenced to 90-months.

   6. Restitution

   The restitution amount is unknown at this time. (PSR ¶44-45).

   7. Just Punishment, Adequate Deterrence and Protection of the Public

      “Increasingly, criminal justice professions have argued that dwindling

prison space should be reserved for the most serious and dangerous offenders,

necessitation a reconsideration of alternative sanctions for first-time and

nonviolent offenders.” Alternative Sentencing in the Federal Criminal Justice System,

UNITED STATES SENTENCING COMMISSION, January 2009, at 1. Mr. Hansmeier has

no violence in his background and no prior criminal history. That being said, he

has been convicted of two serious offenses. He has pled guilty. The offense

conduct is four years old. As a collateral consequence for his behavior in the

instant matter, on September 12, 2016, the Minnesota Supreme Court indefinitely

suspended Mr. Hansmeier’s license to practice law.

      So what is just punishment in this case? Respectfully, Mr. Hansmeier

requests that the Court sentence him to no more than 87-months followed by

three years of supervision.




                                            19
   CASE 0:16-cr-00334-JNE-KMM Document 126 Filed 03/25/19 Page 20 of 20




                                CONCLUSION

      For all the above reasons and Section C of the PSR, Mr. Hansmeier

respectfully argues his advisory Guideline range is 87 to 108 months. He requests

that the Court impose a prison sentence of no more than 87-monhts followed by

3-years of supervision.



Dated: March 25, 2019                    Respectfully submitted,

                                         s/Manny K. Atwal

                                         Manny K. Atwal
                                         Attorney ID No. 282029
                                         Attorney for Defendant
                                         107 U.S. Courthouse
                                         300 South Fourth Street
                                         Minneapolis, MN 55415




                                          20
